                Case 2:20-cr-00032-WBS Document 83 Filed 03/31/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-32-WBS
11
                                   Plaintiff,            FINDINGS AND ORDER RE: EXCLUSION OF
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT
                             v.
13
     FAYTH SHAMARIAH JONES, DONALD
14   CONFERLETE CARNEY, AND JONTE
     DEON SCOTT,
15
                                   Defendants.
16

17

18
                                                FINDINGS AND ORDER
19
            This proposed findings and order memorializes the findings and order the Court made during the
20
     Status Conference on March 29, 2021. All appearances were made virtually; defendants have waivers
21
     of personal appearance on file. Ms. Jones made an appearance with her counsel, Mr. Jared Thompson.
22
     Mr. Carney made an appearance with his counsel, Ms. Christina Sinha and Mr. Jerome Price. Mr. Scott
23
     made an appearance with his counsel, Mr. John Garcia.
24
            Counsel for Mr. Carney indicated that they would shortly be filing a motion to dismiss his case
25
     for Speedy Trial Act violation. The parties discussed a briefing schedule and it was determined that Mr.
26
     Carney would file his motion the same day as the hearing (March 29),1 that the government would
27

28
            1
                Mr. Carney’s motion was in fact filed on March 29, 2021. Dkt. 79.
                                                          1
30
              Case 2:20-cr-00032-WBS Document 83 Filed 03/31/21 Page 2 of 2


 1 respond within seven days (April 5), that Mr. Carney could file an optional reply three days later (April

 2 8), and the parties would appear before the Court to argue the motion on April 12. Counsel for Mr.

 3 Carney agreed that, given the filing of the motion, time would be excluded between March 29 and April

 4 12 pursuant to 18 U.S.C. § 3161(h)(1)(D), which states that a “delay resulting from any pretrial motion,

 5 from the filing of the motion through the conclusion of the hearing on, or other prompt disposition of,

 6 such motion” shall be excluded “in computing the time within which the trial of any such offense must

 7 commence.”

 8          Counsel for Mr. Scott indicated he may wish to join in that motion. Counsel for Ms. Jones

 9 indicated he needed further time to prepare the case.
10          Given the motion, the Court set a status date of April 12, 2021. The Government moved to

11 exclude time under the Speedy Trial Act between March 29, 2021 and April 12, 2021 pursuant to 18

12 U.S.C. § 3161(h)(1)(D). No defendant objected.

13          The Court found an exclusion of time between March 29 and April 12, 2021, for all defendants,

14 given the filing of the motion. § 3161(h)(1)(D). As to Mr. Scott and Ms. Jones, there was also a basis to

15 exclude time pursuant to 18 U.S.C. § 3161(h)(6), which states that time shall be excluded for “[a]

16 reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time

17 for trial has not run and no motion for severance has been granted.” As Mr. Carney’s motion triggered

18 exclusion under § 3161(h)(1)(D) and no motion for severance has been granted, time is also excludable

19 under § 3161(h)(6) as to Mr. Scott and Ms. Jones.

20          The Court hereby finds that the filing of the motion on behalf of Mr. Carney triggers an

21 exclusion of time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D) as to all defendants.

22          The Court further finds that the there is a separate basis to exclude time as to Mr. Scott and Ms.

23 Jones pursuant to 18 U.S.C. § 3161(h)(6).

24          Time is hereby excluded under the Speedy Trial Act between March 29, 2021 and April 12,

25 2021, inclusive.

26          Dated: March 30, 2021

27

28

                                                         2
30
